AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                            Fi      L E D g e l ofl



                                    UNITED STATES DISTRICT COU                                                     OCT 1 5 2018
                                               SOUTHERN DISTRICT OF CALIFORNIA                         CLERK, U.S. D!STH!CT COURT
                                                                                                     Sou ~·:..i.-~;.:
                                                                                                          I: 1t:.t"\n D'ST
                                                                                                                       :   0 ;,,..,. or r'•'L~r-n
                                                                                                                           i'I"-' I                  Al\
                                                                                                                                      r ...,;.i.. 1- ,.J

                     United States of America                               JUDGMENT INli..YcruMINAL CASE                                  OF      .y
                                v.                                          (For Offenses Committed On or After November 1, 1987)


                Zacarias De Jesus Chuc-Thomas                               Case Number:           3:18-mj-22067-~~
                                                                            Janice M. Deaton
                                                                            Defendant's Attorney


REGISTRATION NO. 79771298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ---------------------------~

 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1


 D The defendant has been found not guilty on count( s)
                                                                         ------~----------~~

 D Count(s)                                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, October 15, 2018
                                                                          Date of Imposition of Sentence



                                                                          ~~
                                                                          HONORABLE RUBEN B. BROOKS
                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                3: 18-mj-22067-WVG
